IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40316
                        Conference Calendar



EARL B. BURGESS,

                                           Plaintiff-Appellant,

versus

TROY FOX, Board Member, ET AL.,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:97-CV-1051
                       - - - - - - - - - -

                           June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Earl B. Burgess, a Texas prisoner (# 270704), appeals from

the dismissal of his in forma pauperis civil rights complaint as

frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).    Burgess

asserted that the defendants had violated his due process and ex

post facto rights by applying to him parole statutes that were

enacted after the revocation of his parole.    Burgess’ due process

claim is frivolous because Texas’ parole statutes confer no




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40316
                               - 2 -

liberty interest.   See Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir.

1995).   His ex post facto claim is similarly frivolous because

Burgess has not shown that any change in the law with regard to

the Board’s discretion to deny him release on parole made the

punishment for his crime more burdensome.   See Collins v.

Youngblood, 497 U.S. 37, 42 (1990).   The judgment of the district

court is

     AFFIRMED.